



COURT OF APPEAL FOR ONTARIO

CITATION: Ramdath v. George Brown College of Applied Arts and
    Technology, 2015 ONCA 921

DATE: 20151224

DOCKET: C59349

Feldman, Cronk and Huscroft JJ.A.

BETWEEN

Katrina Ramdath, Zsolt Kovessy and Ashish Singh

Plaintiff (Appellants/

Respondents by way of
    cross-appeal)

and

The George Brown College of Applied Arts and
    Technology

Defendant (Respondent/

Appellant by way of
    cross-appeal)

Won J. Kim and Aris Gyamfi, for the
    appellants/respondents by way of cross-appeal

Robert B. Bell, Michael C. Smith and Jonathan Chen, for
    the respondent/appellant by way of cross-appeal

Heard: May 7, 2015

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated June 25 and August 8, 2014, with reasons
    reported at 2014 ONSC 3066 and 2014 ONSC 4215.

Feldman J.A.:

Introduction

[1]

This appeal tests the interaction between class actions and consumer
    protection legislation, and the ability to award aggregate damages to a class
    with a consumer protection claim

[2]

The
    appellants are students who enrolled in a post-graduate program in
    International Business Management at George Brown College (GBC) in 2007 and
    2008. They commenced a class action against GBC for negligent
    misrepresentation, breach of contract and unfair practice under the
Consumer
    Protection Act
,
2002
, S.O. 2002, c. 30, Sch. A. The action was based
    on the misleading statement in GBCs course calendar that program graduates
    would have the opportunity to complete three industry designations/certifications
    in addition to the GBC graduate certificate. In fact, students were required to
    complete additional courses, and/or work experience as well as exams at their
    own expense, in order to fulfill the requirements for the industry designations.

[3]

The
    class action has proceeded in stages. First, the class action was certified.
    Then a common issues trial was held where the court found that the course
    calendar statement was a negligent misrepresentation and a breach of the unfair
    practices provision of the
Consumer Protection Act
. That decision was
    appealed to this court and upheld. The next stage was the damages trial. At
    that trial, the court awarded aggregate damages for the statutory cause of
    action, but removed one cohort of students from the certified class. The
    appellants appeal the change to the class composition and the respondent cross-appeals
    the aggregate damages award.

[4]

This
    was the first award of aggregate damages at trial under s. 24 of the
Class
    Proceedings Act
,
1992
, S.O. 1992, c. 6 in an Ontario class
    action, and the propriety of the award is strongly disputed. For the reasons
    set out below, I would uphold the aggregate damages award. I would also restore
    the third cohort of students to the certified class, but refer the issue of their
    damages back to the trial judge.

Facts and judicial history

[5]

The
    named plaintiffs represent three cohorts of students who registered at GBC for
    the 8-month post-graduate program in International Business Management. The
    students began the program in September 2007 (the first cohort), in January
    2008 (the second cohort) and in September 2008 (the third cohort).

[6]

The
    course calendar for the 2007-8 and 2008-9 academic terms contained the
    following description of the program:

The International Business Management post-graduate program
    provides students with the opportunity to complete three industry designations/certifications
    in addition to the George Brown College Graduate Certificate.

[7]

In
    fact, in order to obtain the three industry designations following graduation,
    students were required to take additional courses and/or obtain work experience
    and write exams, all at additional expense.

[8]

The
    trial judge found at the common issues trial that when the students discovered
    this, they were very disappointed. They would have had a much better chance of
    obtaining a job in international business management with the industry
    designations. They said that they could not afford the additional time and
    expense to pursue the accreditations on their own. The evidence of the three
    representative plaintiffs was that they already had post-secondary educational
    accreditations, and they took the program to have the opportunity to complete
    the industry designations.

[9]

Upon
    learning that they would not be receiving the industry designations, students
    in the second cohort made a group complaint to the program advisor at a meeting
    on July 23, 2008. Following the meeting, GBC quickly changed the on-line
    version of the calendar to remove the impugned information. While the revised on-line
    version was effective from July 30, 2008, the hard copy of the calendar was not
    corrected and reprinted until later.

[10]

Students in the
    first and second cohorts also filed a written complaint with the GBC
    administration on August 1, 2008. In response, GBC took the position that the
    calendar was neither inaccurate nor misleading. Nevertheless, GBC proceeded to
    obtain some accommodation in cost from at least one of the industry designating
    bodies for the affected students to be able to obtain their industry
    designations.

[11]

In early October
    2008, the plaintiffs brought a class action against GBC claiming three causes
    of action in relation to the course calendar statement: negligent
    misrepresentation, breach of contract and unfair practice under the
Consumer
    Protection Act
.

[12]

A certification
    hearing was held before Strathy J., as he then was. He certified the action as
    a class proceeding in 2010. The class was defined to include all the students, two-thirds
    of whom were foreign students, who had registered in the program in one of the
    three cohorts covered by the statement of claim. The certification judge
    certified common issues relating to each of the three causes of action but
    declined to certify the proposed common issues on damages: see 2010 ONSC 2019,
    at paras. 114-121.

[13]

The common
    issues trial proceeded before the trial judge in 2012: see 2012 ONSC 6173. The
    evidence consisted only of affidavits and read-ins. The trial judge found that the
    plaintiffs had proved both the statutory unfair practice claim and the common
    elements of the negligent misrepresentation claim.

[14]

At that stage,
    the trial judge made a number of findings of fact and mixed fact and law that
    were necessary to decide the common issues of liability.

[15]

First, he
    decided the meaning of the impugned representation in the course calendar. This
    was important for the damages trial because it determined the extent of what
    was promised and not delivered by GBC.

[16]

Based on an
    analysis of the evidence regarding the full relevant content of the calendar,
    together with the evidence from the students and from the program advisor, the trial
    judge concluded that the impugned representation meant that the students would
    have the opportunity, during the program, to complete all the requirements for
    the industry designations. However, they would still have to pay for and pass
    the industry final exams and pay the applicable annual membership fees. He based
    this conclusion in part on the admission requirements for the program, which
    stated that the tuition fee for the program did not include the cost of
    association memberships or examinations. That suggested that such memberships
    and examinations would have to be taken and paid for separately.

[17]

Second, the
    trial judge determined that the students were consumers within the meaning of
    the
Consumer Protection Act
.

[18]

He then turned
    to the nine common issues that had been certified. In relation to the
Consumer
    Protection Act
claim, which is the only claim relevant to this appeal, the
    trial judge found, first, that GBC had engaged in an unfair practice under s.
    14(1) of the
Consumer Protection Act
by making a false, misleading or
    deceptive representation; and, second, that the class members were entitled to
    a remedy under s. 18 of the
Consumer Protection Act
. In particular, he
    stated at para. 77, tracking the language of s. 18(2):

[77] Because rescission is no longer possible, the class
    members are entitled to recover the amount by which the students payment under
    the agreement with GBC exceeded the value of the Program provided, or to
    recover damages, or both.

[19]

He also observed:
    1) the
Consumer Protection Act
does not require proof of reliance or
    inducement, as long as the students entered into the consumer transaction after
    the unfair practice occurred; and 2) because rescission was no longer possible,
    monetary compensation was the remedy. The quantum of the compensation would be
    determined at the damages trial.

[20]

The common
    issues decision was appealed to this court, which upheld the decision of the
    trial judge: see 2013 ONCA 468. Concerning reliance, this court explained, at
    para. 15:

[W]e do not view the [
Consumer Protection Act
] as
    requiring proof of reliance in order to establish that there has been an unfair
    practice and that there is entitlement to a remedy under the Act. Section 18(1)
    of the [
Consumer Protection Act
] clearly provides that a consumer who
    enters into an agreement after or while a person has engaged in an unfair
    practice is entitled to any remedy that is available in law, including
    damages. Proof of reliance is not a prerequisite.

Despite this clear statement, reliance continued to be
    an issue as the proceeding progressed, including on this appeal.

[21]

The next stage
    was the damages trial, the subject of this appeal. The main issue before the
    trial judge was whether and to what extent the class should be awarded
    aggregate damages under s. 24(1) of the
Class Proceedings Act
. However,
    before conducting that analysis, the trial judge addressed a number of
    preliminary matters that would affect the entitlement to and calculation of
    damages. The findings on some of those issues are part of the subject of this
    appeal and cross-appeal.

[22]

The first issue raised
    by GBC was, again, the role of reliance, this time in the context of proof of
    causation of the damages claimed for an unfair practice under the
Consumer
    Protection Act
. The entitlement to damages under the Act is provided in s.
    18(1) and (2):

18. (1) Any agreement, whether written, oral or implied,
    entered into by a consumer after or while a person has engaged in an unfair
    practice may be rescinded by the consumer and the consumer is entitled to any
    remedy that is available in law, including damages.

(2) A consumer is entitled to recover the amount by which the
    consumers payment under the agreement exceeds the value that the goods or
    services have to the consumer or to recover damages, or both, if rescission of
    the agreement under subsection (1) is not possible,

(a) because the return or restitution of the goods or services
    is no longer possible; or

(b) because rescission would deprive a third party of a right
    in the subject-matter of the agreement that the third party has acquired in
    good faith and for value.

[23]

The trial judge
    reiterated that a student who entered into an agreement with GBC and enrolled
    in the program after the unfair practice occurred is entitled to damages,
    whether or not the student relied on the representation or was induced by it to
    enter into the agreement: In other words, even class members who never read or
    relied on the misrepresentation in the GBC course calendars would still be
    entitled to a damages remedy (para. 16).

[24]

GBCs position
    was that, nevertheless, s. 18(2) did not vitiate the need to establish
    causation in order to prove damages and that causation could only be proved on
    an individual basis, linked back to individual reliance on the
    misrepresentation. This was the theme of GBCs entire position both at the
    damages trial and on this appeal: damages can only be assessed on an individual
    basis and cannot be aggregated.

[25]

Without deciding
    whether proof of causation was necessary, as GBC argued, the trial judge found
    that a sufficient causal connection for the purposes of s. 18(2) had already
    been established and was contained in three findings from his common issues
    decision and from the appeal decision:

1)

It was the opportunity
    to obtain the three industry designations and not the program itself that
    initially attracted the plaintiffs to GBC;

2)

The plaintiffs claim
    they would not have enrolled in the program but for the representation about
    the industry designations. For the representative plaintiffs and for the
    students they represent, the value of the program was the opportunity to obtain
    the three designations in addition to the GBC graduate certificate;

3)

The promise of the three
    industry designations made the program very attractive to prospective students.

[26]

The trial judge added
    that, from a common sense point of view, students applying for an eight month
    graduate course, especially if they are coming from foreign countries, would
    most likely review the program description before applying and paying a
    substantial tuition (para. 19). He concluded that if causation were necessary,
    it had been established for the class.

[27]

He then turned
    to the measure of damages. Both sides had agreed that damages should be
    assessed by the tort measure: putting the students into the position they would
    have been in had the wrong not been committed. The parties also agreed on a
    damages formula to determine the amount of compensation owed to the students:
    direct costs plus indirect costs minus residual value. Direct costs would be
    reasonably foreseeable expenses the students incurred to take the program,
    including tuition and books, plus travel costs for foreign students. Indirect
    costs would include lost income during the course and costs caused by delayed
    entry into the marketplace. The residual value of the program, deducted to
    prevent over-compensation, would be the value of the GBC graduate certificate
    without the three industry designations.

[28]

Finally, before
    turning to the issue of aggregate damages, the trial judge determined two
    issues regarding the composition of the class that had been raised by GBC at
    the common issues trial and deferred to the damages trial.

[29]

The first was
    whether the students who did not complete the course and either dropped out or
    failed should still be included in the class and entitled to damages. The trial
    judge found that they were still victims of the unfair practice and therefore
    still part of the class, but they may have suffered a different quantum of damages
    than students who graduated from the program.

[30]

The second was
    whether the third cohort  the students who began the program in September 2008
     should remain as part of the class. The trial judge found that the program advisor,
    Professor Kohli, had orally advised this cohort at the beginning of the term about
    the correction to the course calendar regarding the opportunity to obtain the
    industry designations. During this window at the start of classes, students
    were able to withdraw from the program and receive a refund of tuition. Therefore,
    the trial judge concluded, the students in the third cohort who continued with
    the program were not victims of the unfair practice and were not entitled to a
    remedy under s. 18(2). It is that finding that is the sole issue on the main
    appeal. I will turn to that issue now.

The appeal: Did the trial judge err
    by excluding the third cohort from the certified class?

[31]

In my view, the
    trial judge made a number of errors of law as well as a palpable and overriding
    error of fact which undermine his analysis of this issue.

[32]

In approaching
    the issue, the trial judge noted that when the certification judge included the
    third cohort in the class, he had assumed that some of the students in the
    third cohort relied on the uncorrected print version of the calendar when they
    applied to the program in the spring and summer of 2008. The trial judge then
    identified his task to be to determine whether that assumption was valid.

[33]

In fact, whether
    the certification judges assumption was valid was irrelevant to the damages
    trial. When the certification judge referred to reliance in his 2010 decision that
    decided the composition of the class, he was considering three claims by the
    plaintiffs. One of those claims was negligent misrepresentation, where
    reasonable reliance is an element of the cause of action:
Queen v. Cognos
    Inc.
, [1993] 1 S.C.R. 87, at p. 110. Following certification, in the
    common issues trial, the trial judge determined, this court agreed, and the
    trial judge restated in the damages decision, that it is not necessary to prove
    reliance in order to establish an unfair practice claim under the
Consumer
    Protection Act
. Therefore, once the plaintiffs elected to pursue only
    their
Consumer Protection Act
claim at the damages trial, reliance on
    the misrepresentation was no longer in issue.

[34]

Despite this, the
    trial judge moved on to discuss the evidence of the third cohorts reliance on
    the misrepresentation. He stated that GBC had corrected its website calendar 
before
the third cohort entered into their agreements with GBC and paid their tuition
    for the program that began in September, 2008 (at para. 33; emphasis in
    original).

[35]

This was an
    error. All but four of the students who applied to the program had applied
    while the original website representation was in place. The record discloses
    that many of these students had enrolled and paid tuition before the correction
    to the calendar. Even for the four students who applied after the website
    correction, the printed version of the course calendar still contained the
    misrepresentation when they applied. There is no suggestion in the record that
    any one of the students who commenced the program in September 2008 had not
    entered into an agreement with GBC and made some payment toward tuition.

[36]

In short, all
    students in the third cohort were subject to the unfair practice and entitled
    to a remedy under the Act.

[37]

The trial judge
    next accepted the affidavit evidence given by Professor Kohli that he met with
    the third cohort in the first two weeks of their program, within the 10-day
    course withdrawal period, and orally corrected the requirements to obtain the
    industry designations. Contrary to the appellants submission, he was clearly
    entitled to do so. The trial judge explained why he had rejected Professor
    Kohlis same affidavit evidence at the common issues trial as it applied to a
    similar meeting he claimed to have had with the first two cohorts. The trial
    judge explained that he had previously rejected Professor Kohlis evidence that
    he had orally corrected the error in the course calendar to the first two
    cohorts because there was evidence to the contrary that was supported by events.
    In contrast, the trial judge accepted the professors evidence that he
    corrected the error for the third cohort in September 2008 for a number of
    reasons: first, his statement was uncontradicted by any student who was there; second,
    it made sense that he did so in September following the complaint by the first
    two cohorts and the website correction; and third, there were no complaints about
    the error from any member of the third cohort, as there had been from the other
    two.

[38]

Based on his
    finding that GBC orally corrected the misrepresentation that was still in the
    printed course calendar to the students in the third cohort, the trial judge
    concluded, at para. 37, that the third cohort should be excluded from the
    class:

Having heard this correction, the third cohort students who may
    have applied on the basis of the misrepresentation in the printed course
    calendars had the opportunity to withdraw within the ten-day withdrawal period
    and get a full refund of their tuition. Those that remained in the Program, having
    heard the correction, cannot fairly be described as the victims of an unfair
    practice. The third cohort class members are therefore not entitled to a
    section 18(2) damages remedy.

[39]

In my view, this
    conclusion must be set aside. To the extent the conclusion suggests that the
    students were only subject to an unfair practice because they relied on the
    misrepresentation, it is an error of law to exclude the third cohort from the
    class on that basis. As indicated above, a claim under the
Consumer
    Protection Act
based on an agreement entered into following an unfair
    practice does not require any reliance on or even knowledge of the unfair
    practice: see also
Matoni v. C.B.S. Interactive Multimedia Inc. (Canadian
    Business College)
, 2008 CanLII 1539 (Ont. S.C.) at para. 149, in addition
    to para. 15 of the common issues appeal reasons, para. 79 of the common issues
    trial reasons, and para. 109 of the certification reasons.

[40]

Alternatively,
    if the trial judge is saying that the unfair practice was effectively nullified
    for the third cohort by the professors oral correction, that oral correction came
    too late to have any legal effect. Because the students entered into their
    agreements with GBC after the unfair practice occurred and before the
    correction, their claim under the
Consumer Protection Act
had already
    crystallized.

[41]

Finally, the
    trial judges conclusion suggests that the third cohort had the opportunity to
    withdraw from the course and obtain a full refund during a 10-day withdrawal
    period offered by GBC, and not having done so, they cannot claim to be victims
    of an unfair practice. This raises the issues of rescission and reduction of
    loss.

[42]

Dealing first
    with rescission. The trial judge erred by saying that students could withdraw
    during the 10-day period and obtain a full refund. In fact, foreign students were
    required to forfeit a $500 administration fee upon withdrawal while domestic students
    were subject to a $100 administration fee. More significantly, however, his suggestion
    is not consistent with the damages formula that was agreed upon by the parties
    and accepted by the trial judge. That formula anticipates that a student who is
    entitled to be made whole in respect of the unfair practice will be reimbursed not
    only for tuition, but for other out-of-pocket expenses such as textbooks and
    travel costs.

[43]

Nor would
    withdrawing from the course necessarily be the best way for students to reduce
    their loss at that point in time. Another and arguably better approach would
    have been to proceed with and complete the program, then attempt to obtain one
    or more of the industry designations. In fact, the chart prepared by GBC that
    describes all the cohorts, and that is reproduced by the trial judge at para.
    30 of his reasons, shows that all students in the third cohort who graduated
    from the program went on to obtain at least one of the industry designations. Though
    the trial judge found that the industry designations had little value for
    entry-level job seekers, the fact that these students chose to obtain an
    industry designation suggests that the value of the program to them may be
    considerably higher than to students in the first two cohorts.

[44]

In summary, in
    my view, the trial judge erred in law by finding that the third cohort is
    excluded from the class and not entitled to damages under s. 18(2) of the
Consumer
    Protection Act
. Like the other cohorts, the third cohort entered into
    agreements with GBC following an unfair practice. To the extent that the
    misrepresentation in the course calendar was orally corrected by Professor
    Kohli, that correction, coming when it did, had no legal effect on the
Consumer
    Protection Act
claim.

[45]

Furthermore, a
    consequential effect of excluding the third cohort from the class was that it
    would have prevented them from pursuing damages on an individual basis, which
    the trial judge observed was an option left open in the plaintiffs most recent
    litigation plan (damages reasons, at para. 50).

[46]

Having found
    that the third cohort remains part of the class, I will defer the issue of
    their damages until I have addressed the cross-appeal on the issue of aggregate
    damages.

The cross-appeal: Did the trial
    judge err in his award of aggregate damages?

[47]

I have already
    outlined some of the facts and findings of the trial judge at the damages
    trial. In order to address the issues raised by GBC on the cross-appeal, it is
    necessary to focus on a number of his key findings on aggregate damages.

[48]

The plaintiffs
    entered the damages phase of the proceeding on the basis of a strategic
    decision to proceed only on the
Consumer Protection Act
claim for
    damages under s. 18(2), and to claim aggregate damages based on the unfair
    practice, which did not require proof of reliance by any of the class members.
    GBCs position was, nevertheless, that those damages could still only be
    assessed on an individual basis, and that they were dependent on individual
    causation, mitigation and individual expenditures for the direct costs of
    taking the program.

[49]

The trial judge,
    an experienced class action judge, commenced his reasons by disclosing his
    approach, which was that aggregate damages are essential to the continuing
    viability of the class action and should be more the routine than the
    exception in order to realize the potential for the class action to enhance
    access to justice (at para. 1).

[50]

He referred to
    s. 24(1)(c) of the
Class Proceedings Act
,

which provides:

The court may determine the aggregate or a part of a
    defendants liability to class members and give judgment accordingly where,

(c) the aggregate or a part of the defendants liability to
    some or all class members can reasonably be determined without proof by
    individual class members.

[51]

He pointed out
    that s. 24(1)(c) requires only that all or part of a defendants monetary
    liability be able to be reasonably determined without proof by individual class
    members. The same degree of accuracy as in an ordinary action is not required. Therefore,
    the aggregate damages methodology will be reasonable if some members of the
    class are over-compensated and some are under-compensated, as long as the
    defendants total liability is not over-stated.

[52]

On the key issue
    of the type of evidence a court should require in order to make an aggregate
    assessment, the trial judge suggested the following overarching proposition, at
    para. 46:

The court may award aggregate damages under s. 24(1)(c) of the
    CPA if the evidence put forward by class counsel is sufficiently reliable to
    permit a just determination of all or part of the defendants monetary
    liability without proof by individual class members.

[53]

Because the
    plaintiffs had decided to pursue an aggregate damages claim, the trial judge
    denied GBC the opportunity to examine for discovery the individual members of
    the class, ruling that such discovery was premature. The plaintiffs proposed
    that aggregate damages could be assessed by dividing the class into three
    groups: the international students who graduated from the program; the domestic
    students who graduated from the program; and the students who did not graduate.
    The trial judge accepted that the students who did not graduate were entitled
    to recover the same direct costs as those who completed the program but held that
    if any of them had received any refund of tuition, the amount of the refund would
    be deducted from the award to any such student, in order to prevent double
    recovery.

[54]

Both sides
    presented expert evidence on whether aggregate damages could or should be
    awarded. The plaintiffs expert was Dr. Charette, a labour economist and
    professor at the University of Windsor, whose reports set out a methodology for
    assessing aggregate damages. GBCs expert was Dr. Becker, an American economic consultant,
    who was critical of Dr. Charettes analysis and urged individual assessments.

[55]

GBC moved to
    exclude Dr. Charettes evidence as not meeting the criteria for the admission
    of expert evidence set out in
R. v. Mohan
, [1994] 2 S.C.R. 9, and as
    flawed, unscientific and unreliable. The trial judge found that he did not have
    to decide the motion because he did not rely on any of the impugned analytic
    portions of Dr. Charettes evidence.

[56]

The trial judge
    then turned to the agreed formula to assess damages (direct costs plus foregone
    income and the cost of delayed entry into the workforce  minus residual value) and
    whether the evidence led to prove the components of the formula was
    sufficiently reliable to allow a just determination of GBCs liability without
    proof of individual loss.

[57]

The first
    component of the formula was direct costs, which he defined as the reasonably
    foreseeable out-of-pocket expenses incurred by class members, including tuition
    and books and supplies, along with extraordinary living expenses associated
    with the program and return air fare costs for foreign students. The trial
    judge noted that requiring individual proof was not practical given the passage
    of seven years and the unlikelihood that the students would have retained
    receipts. He then turned to the reliability of the information that was
    presented to the court.

[58]

The trial judge identified
    the following three subcategories where the evidence of quantum was not in
    dispute: 1) application, administration and tuition fees; 2) student
    association fees; and 3) health and medical insurance fees for foreign
    students. He was also able to find sufficiently reliable evidence to
    substantiate the costs of textbooks and supplies and for the costs of air
    travel of foreign students.

[59]

For the textbooks
    and supplies costs, the trial judge estimated an average cost per student of
    $400. To do so, he referred to three indicators: the mid-point of the cost
    range for text books of $900 that was suggested by GBC in its Guide for
    International Students, the fact that Ms. Ramdath had paid $500 for her new
    books and supplies, and the fact that some students purchase used textbooks. As
    GBC offered no evidence on the point and because the amount arrived at was less
    than half the average cost suggested by GBC in its own Guide for International
    Students, the trial judge found it reasonable to fix that cost at $400.

[60]

For the costs of
    air travel for foreign students, the trial judge used a weighted average of the
    round-trip economy fares from the capital cities of the 14 countries of origin
    of the foreign students in the class, based on data taken from Expedia and
    Tripadvisor, two internet travel services. The trial judge noted that GBC
    objected to the accuracy of the data but offered no evidence to the contrary.
    GBC also suggested that some of the foreign students did not return to their
    home countries, but it presented neither any evidence of how their student
    visas could have been changed nor any information as to how many remained in
    Canada.

[61]

The trial judge
    concluded that the evidence for each of these five categories of costs was
    sufficiently reliable to permit a just determination of GBCs liability for
    those costs without the necessity of individualized evidence.

[62]

In contrast, he
    was unable to come to the same conclusion about other direct costs, such as
    living expenses, and about the indirect costs. He rejected the additional
    direct costs claims because the amounts were either not proved or not properly
    associated with enrolment in the program. Concerning indirect costs, the trial
    judge rejected the methodology for assessing foregone income and the cost of
    delayed workplace entry suggested by Dr. Charette, finding it to be based on
    unreliable assumptions that would result in an unjust determination of GBCs aggregate
    liability.

[63]

The last
    component of the agreed damages formula was the deduction of the residual value
    of the program, if it could be reasonably determined on an aggregate basis without
    proof from the individuals in the class. To do that, the trial judge accepted
    and relied on the evidence led by GBC from its witness, Mr. Trevor Stewart, an
    experienced recruiter and job placement specialist.

[64]

Mr. Stewart
    surprised the court when he testified that the three industry designations had
    no value for entry-level job seekers in the trade area.

[65]

Based on that
    evidence, the trial judge concluded that the original premise that he and the
    certification judge had initially accepted -  that the value of the course to
    each student would depend on the students individual career goals and the use
    of the designations for those individual goals - no longer applied. Nor was
    mitigation of loss by seeking the designations at a later date relevant if the
    designations had no value. Rather, the residual value was measurable by the job
    market value of the program alone without the industry designations, which was particularly
    applicable to a course that was intended to lead to an entry-level job.

[66]

GBC argued that
    because the industry designations added no value, the program was worth 100
    percent of its cost even without the opportunity to obtain the designations.

[67]

The trial judge concluded
    that the key point for determining the market value of the program was whether
    the GBC certificate leads to actual jobs in the international business area. He
    rejected the usefulness of the survey evidence that was presented by GBC from
    students who were very content with the course. He also rejected as
    unpersuasive the fact that the program remains oversubscribed without the designations,
    because subscription does not translate into jobs.

[68]

He accepted the
    evidence of GBCs witness, Mr. Stewart, that entry level job applicants are
    measured primarily not by any accreditations or designations they have earned but
    by their personal attributes, their activities and leadership skills. Mr.
    Stewart acknowledged some value to the certificate, as with any educational
    degree or diploma, in demonstrating a commitment to education and the ability
    to actually complete a program. As well, the GBC program provided students with
    a knowledge base and a baseline level of competency.

[69]

Applying this evidence
    to the class, the trial judge observed that 80 percent of students could already
    show commitment to education because they had a university or college degree
    before commencing the GBC program, while those who did not get jobs in the area
    did not benefit from the knowledge base. However, he rejected the plaintiffs
    submission that the program had no measurable market value and therefore no
    residual value, because of the benefit to members of the class for whom this
    was their only diploma and for those who did obtain a job in the field. He
    concluded that the residual value was within a range of 15 to 20 percent of the
    cost of the program, but allowed both parties the opportunity to make further
    written submissions.

[70]

Following
    receipt of those submissions, the trial judge issued an addendum to his reasons:
    see 2014 ONSC 4215. In their supplementary submissions, the plaintiffs
    continued to argue that the residual value of the program was nothing, or at
    most, 10 percent, and that any residual value should be deducted only from the
    class members who did not have a previous degree. GBC maintained its position
    that the residual value of the program was 100 percent.

[71]

After
    considering the further submissions and reassessing the evidence in light of
    those submissions, the trial judge concluded that the residual value of the
    program was not 15 to 20 percent but 10 percent. He observed, at para. 7 of the
    addendum, that this was his best estimate based on the evidence, and that the
    quality of the evidence and the lack of evidence from GBC made the task
    somewhat frustrating.

[72]

However, because
    he wanted to err in favour of GBC, his ultimate finding was that the residual
    value of the program without the three industry designations was about 15%.

Issues raised on the cross-appeal

[73]

GBC raises five issues,
    which I will set out in full and which I will address. However, the overall
    effect of the cross-appeal is to challenge the entire basis on which the trial
    judge proceeded to assess damages on an aggregate basis and to maintain the
    position it has taken throughout, which is that damages can only be assessed on
    an individual basis. As such, I will first address the trial judges general approach
    to the aggregate damages award under the
Consumer Protection Act
,

before
    addressing the individual issues raised by GBC.

[74]

The five issues
    raised by GBC are as follows:

a) The trial judge erred in law by permitting students who
    failed and did not successfully complete the B411 Program to remain members of
    the class.

b) The trial judge erred in law by determining aggregate
    damages based on proof from a select few individual class members. Individual
    evidence could not in law be taken as representative for all class members.

c) The trial judge erred in law by basing the net aggregate
    award on an unfair practice that was transformed from the finding at the common
    issues trial as opportunity to complete some of the requirements of the three
    industry designations to a requirement that the Program was to lead to actual
    jobs in the international business area.

d) The trial judge erred in law by refusing to rule on
    admissibility of the expert testimony of Dr. Charette, finding that such
    testimony was not necessary to the determination of the aggregate damages
    issue, and then in the Judgments relied upon evidence of Dr. Charette in
    determining aggregate damages, while ignoring the expert evidence of Dr.
    Becker.

e) The trial judge erred by eliminating or reversing the plaintiffs
    onus to prove damages caused by the defendant's unfair practice while at the
    same time denying George Brown any right to discovery.

[GBC cross-appeal factum, at para. 25.]

Aggregate Damages

[75]

Section 24(1) of
    the
Class Proceedings Act
is the section that allows the court to assess
    and award aggregate damages where the conditions set out in subsections (a),
    (b) and (c) are met. The section provides:

24. (1) The court may determine the aggregate or a part of a
    defendants liability to class members and give judgment accordingly where,

(a) monetary relief is claimed on behalf of some or all class
    members;

(b) no questions of fact or law other than those relating to
    the assessment of monetary relief remain to be determined in order to establish
    the amount of the defendants monetary liability;

(c) the aggregate or a part of the defendants liability to
    some or all class members can reasonably be determined without proof by
    individual class members.

[76]

I endorse the
    trial judges view that it is desirable to award aggregate damages where the
    criteria under s. 24(1) are met in order to make the class action an effective
    instrument to provide access to justice. I also agree with his focus, at para.
    47, on the legislatures choice of a reasonableness standard for determining
    aggregate liability and with the three criteria he sets out to ensure that both
    sides are treated fairly by the assessment:

1)

whether the
    non-individualized evidence presented by the plaintiff is sufficiently reliable;

2)

whether use of the
    evidence will result in unfairness or injustice to the defendant, such as
    overstatement of its liability: see
Healey v. Lakeridge Health Corp
.,
    2010 ONSC 725, 72 C.C.L.T. (3d) 261, at para. 284, affirmed 2011 ONCA 55, 103 O.R.
    (3d) 401; and

3)

whether the denial of
    an aggregate approach will result in a wrong eluding an effective remedy and
    a denial of access to justice: see
Markson v. MBNA Canada Bank
, 2007
    ONCA 334, 85 O.R. (3d) 321 at para. 42, leave to appeal refused [2007] S.C.C.A.
    No. 346.

[77]

Using those
    criteria to assess the evidence presented, the trial judge analyzed the
    components of an award that would properly compensate each class member for
    enrolling in the program following the unfair practice, and carefully assessed
    which of those components could and which could not be assessed on an aggregate
    basis. His approach was careful and measured, striving to achieve the access to
    justice and efficiency goals of the
Class Proceedings Act
while
    ensuring compliance with s. 24(1).

[78]

Finally, although
    the quantification of damages was not originally certified as a common issue,
    the trial judge was not precluded from invoking the aggregate damages provision
    after finding liability:
Pro-Sys Consultants Ltd. v. Microsoft Corporation
,
    2013 SCC 57, [2013] 3 S.C.R. 477, at para. 134.

Damages as a remedy for a statutory claim under the
Consumer
    Protection Act

(a)

The question before the trial judge

[79]

The specific
    question before the trial judge was whether aggregate damages could be awarded in
    this case as the remedy for an unfair practice under s. 18(2) of the
Consumer
    Protection Act
. It therefore involved the interaction between the
Consumer
    Protection Act
and the
Class Proceedings Act
.

[80]

Section 18(2) of
    the
Consumer Protection Act
describes the remedy that a consumer is
    entitled to after entering into an agreement following an unfair practice,
    where rescission is not possible:

18(2) A consumer is entitled to recover the amount by which the
    consumers payment under the agreement exceeds the value that the goods or
    services have to the consumer or to recover damages, or both, if rescission of
    the agreement under subsection (1) is not possible[.]

[81]

The trial judge
    had already found at the common issues trial that rescission was not possible.

[82]

At the damages
    trial, the parties had agreed that the court should evaluate damages based on
    the tort measure, that is, the award should put the plaintiffs into the
    position they would have been in had the wrong not been committed. However,
    they could not agree on two key related issues:

1)

Even without reliance
    as an element of establishing an unfair practice, is an award of damages
    dependent on a causal connection between each plaintiffs claimed damages and
    the misrepresentation?

2)

In determining the
    amount of damages, does the court have to determine on an individual basis what
    each of the plaintiffs would have done but for the misrepresentation?

[83]

In other words,
    although GBC had agreed that the tort measure of damages should apply, its
    position was that the tort measure would work only if damages were assessed on
    an individual and not an aggregate basis. GBC linked the measure of damages
    suffered by each plaintiff to how much each relied on or was induced by the
    misrepresentation to enter into the agreement.

[84]

The trial judge
    concluded that he could avoid answering both questions. He gave three reasons:

1)

Some leading
    commentators had said that the tort measure was the appropriate one for
    assessing damages for negligent misrepresentation under modern consumer
    protection laws;

2)

Reliance is not
    necessary for entitlement to a remedy for an unfair practice under the
Consumer
    Protection Act
; and

3)

A sufficient
    causal connection had already been established for the purposes of a remedy
    under s. 18(2) of the Act by factual findings he had previously made based on
    evidence from the three representative plaintiffs.

[85]

In particular,
    he had found, extrapolating from the evidence of the representative plaintiffs,
    that
all
class members were attracted to the GBC program not by the
    graduate certificate they would receive, but by the opportunity to obtain the
    three industry designations. As I discuss below, the latter finding was an
    error, but ultimately did not affect the cogency of the result.

(b)

The role of reliance in causation and the measure of damages

[86]

The
Consumer
    Protection Act
came into force in 2005. It replaced the
Business
    Practices Act
, R.S.O. 1990, c. B.18, which was enacted in 1974. The latter
    Act also contained a remedy of rescission and damages for an unfair practice
    where a consumer entered into an agreement following a false, misleading or
    deceptive representation: ss. 2 and 4(1). Unlike under the
Consumer
    Protection Act
, the
Business Practices Act
remedy was only
    available where the consumer was induced to enter into the agreement by the
    misrepresentation.

[87]

That inducement
    requirement was removed from the new Act. A consumer who enters into an
    agreement following a misrepresentation is entitled to rescind the agreement
    and to claim damages with no inquiry into whether the consumer relied on the
    misrepresentation or was induced by it into entering into the agreement.

[88]

Reliance on a
    misrepresentation will not normally be a common issue in a class action, as it
    will depend on the individual history of each consumer: see
e.g.

McKenna
    v. Gammon Gold Inc.
, 2010 ONSC 1591, 88 C.P.C. (6th) 27, at para. 161,
    leave to appeal on this issue refused 2010 ONSC 4068 (Div. Ct.); and
Mouhteros
    v. DeVry Canada Inc.
(1998), 41 O.R. (3d) 63 (Gen. Div.), at pp. 72-73, as
    well as the Supreme Courts reference to the ruling of the certification judge
    on this issue in
Canadian Imperial Bank of Commerce v. Green
, 2015 SCC
    60, at paras. 124-125.
[1]
By removing any requirement for reliance or inducement, common issues that are
    determinative of whether there is liability for a
Consumer Protection Act
claim
    can be certified, as they were in this case.

[89]

The removal of
    the need for inducement or reliance is consistent with and facilitates the use
    of the
Consumer Protection Act
as a basis for class actions. Section 8
    of the
Consumer Protection Act
specifically contemplates class
    proceedings in respect of a consumer agreement and proscribes the ability to
    opt out of that right. The Supreme Court of Canada has recently endorsed the
    use of class actions to achieve the goals of similar legislation in Quebec: see
    generally
Richard v. Time Inc.
, 2012 SCC 8, [2012] 1 S.C.R. 265 and
Bank
    of Montreal v. Marcotte
, 2014 SCC 55, [2014] 2 S.C.R. 725.

[90]

GBC argued, both
    at trial and on appeal, that to claim and be awarded damages under s. 18(2), a
    consumer still needs to establish causation. I agree. However, the necessary
    causal link is the link between the damages and the agreement, i.e. that the
    consumer suffered damages that flowed from entering into an agreement after or
    while an unfair practice was occurring. What is not required is a causal link
    between the actual unfair practice and the damages. That is because damages are
    payable regardless of reliance. To require the causal link suggested by GBC
    would reintroduce the need for reliance or inducement into the remedy for an
    unfair practice. It would therefore be wrong in law.

[91]

In this regard,
    the trial judge made two analytical errors in response to submissions by GBC on
    causation. First, he erred in suggesting that because the three representative
    plaintiffs took the program in order to obtain the industry designations, he
    could attribute the same motivation to all members of the class. A court cannot
    extrapolate from the motivation of one person to a conclusion respecting
    others. As discussed above, proof of reliance must be based on evidence of the
    experience of each individual class member. An attempt to use individual
    evidence of damage as the foundation for an award of aggregate damages was similarly
    disapproved by this court in
Fulawka v. Bank of Nova Scotia
, 2012 ONCA
    443, leave to appeal refused [2012] S.C.C.A. No. 326.

[92]

The trial judge
    also erred by suggesting that causation for the purpose of a damages award
    under s. 18(2) was established because there was group reliance on the
    misrepresentation about the industry designations. As discussed, the right to
    the damages remedy for an unfair practice under the
Consumer Protection Act
arises from entry into the agreement. Damage and compensation for it are based
    on the plaintiffs change in position, not on any reliance on the unfair
    practice. Because the award of aggregate damages was based on entering into the
    agreement and not on reliance, these errors did not affect the outcome.

[93]

To summarize my
    conclusions on this issue, there is no merit to the submission by GBC that the
    trial judge erred by awarding some aggregate damages and by not requiring
    individual proof of reliance in order to quantify and award damages. In a
    statutory claim for an unfair practice under the
Consumer Protection Act
,
    reliance is not a component of the claim.

(c)

Application of the damages principles

[94]

In my view, it
    was open to the trial judge to accept the parties agreement to use the tort
    measure of damage, and also to apply their agreed formula. In his text,
The
    Law of Damages
, referred to by the trial judge, Professor Waddams
    discusses the measure of damages in statutory remedies for misrepresentation,
    including the Ontario
Consumer Protection Act
. He explains that the
    language of s. 18(2) that prescribes the compensation entitlement for a
    plaintiff, together with the availability of

punitive and exemplary
    damages in s. 18(11), give a court complete flexibility to award whatever
    damages would be appropriate at common law including the restitutionary
    measure. Having said that, he would reject using the contractual measure: see
    Steven M. Waddams,
The Law of Damages
, loose-leaf, 2nd ed. (Toronto:
    Canada Law Book, November 2015 release at paras. 5.690 to 5.700).

[95]

The plaintiffs will
    receive compensation for what they paid based on recovery of the direct
    expenses incurred for tuition, books and travel. Deducted from that is the
    value of what they received from GBC, which was the residual value of the
    course measured as a percentage of the direct costs of the program. The agreed-upon
    formula for damages will put the plaintiffs back into the position they were in
    before they entered into the agreement, except for having taken the course and
    paid what it was actually worth.

Other Issues

[96]

I turn now to
    the five specific issues raised by GBC in its factum.

(a)

Students who failed or withdrew

[97]

GBC submits that
    it was an error for the trial judge to permit students who either failed or
    withdrew from the program to remain in the class because they could never have
    obtained the industry designations.

[98]

This argument
    misapprehends the reason the trial judge maintained this group in the class. He
    concluded that they qualified for damages because they entered into their
    agreements with GBC following the unfair practice. Their direct costs were the
    same as those of the other members of the class. However, the trial judge recognized
    that a deduction from their damages of any tuition refunds they received would
    be required to ensure that they were not doubly compensated. I would also
    deduct the residual value of the program. Their failure to complete the program
    and obtain the residual value cannot be attributed to GBC.

(b)

Fulawka

error

[99]

GBC next submits that the trial judge erred in his
    assessment of aggregate damages by relying on the evidence of individual
    plaintiffs and extrapolating from that evidence for the whole group, contrary
    to this courts decision in
Fulawka
at paras. 135-137, 139 and 142. As
    an example, GBC objected to the trial judges use of Ms. Ramdaths evidence
    that she paid $500 for new text books as part of the evidence he used to
    estimate the average cost of textbooks for the class.

[100]

I
    do not agree with this submission. The trial judge looked for reliable
    evidence, in order to reasonably determine components of aggregate damages,
    as required by s. 24(1)(c).  The average textbooks cost from the GBC Guide for
    International Students was $900. The use he made of the evidence from Ms.
    Ramdaths affidavit was to test the cost figure he arrived at. He concluded his
    analysis of the textbooks component by observing that the $400 amount he
    determined was less than half of the amount suggested for the cost of textbooks
    in GBCs Guide for International Students. His reasoning and conclusion were
    reasonable.

[101]

Other
    pieces of evidence to which GBC objects amount to an attack on evidentiary
    decisions made by the trial judge that attract significant deference from this
    court. The trial judge properly instructed himself on the test he had to apply,
    which included that, ultimately, the damages awarded could not amount to an
    overstatement of the defendants liability. There is no basis to now inquire
    into each evidentiary decision he made while applying that test. I would not
    give effect to these objections.

(c)

Residual value methodology

[102]

GBC
    further objects to the method the trial judge used to assess the residual value
    of the program. It argues that the trial judge was required to focus on the
    value of the unfair practice as a component of the value of the program;
    instead, he determined that the residual value of the program should be
    measured based on the ability of its graduates to obtain actual jobs in
    international business.

[103]

The
    problem with this submission is that the trial judge was led onto this path by
    the evidence of GBCs expert, Mr. Stewart. He opined that neither the industry
    designations nor the program certificate itself had any significant value to employers
    looking to fill entry-level positions in the industry. The trial judge had
    found that obtaining such a job was the main purpose for taking the program.

[104]

The
    trial judge was certainly entitled to accept and rely on this evidence. The
    assessment of damages is within the sole province of the trial judge, and attracts
    considerable deference from this court: see
Ksiazek v. Halton (Police
    Services Board)
, 2010 ONCA 341, 267 O.A.C. 58, at para. 16 and
Naylor
    Group Inc. v. Ellis-Don Construction Ltd
., 2001 SCC 58, [2001] 2 S.C.R.
    943, at para. 80. In this case, the trial judges conclusion was based on the
    evidence and was made in accordance with s. 18(2) of the
Consumer
    Protection Act
and s. 24(1) of the
Class Proceedings Act.

[105]

Contrary
    to another submission by GBC, the trial judge was entitled to reject as
    unhelpful for the purpose of valuation, as he did, the subjective evidence of
    some students who had opted out of the class or enrolled in later cohorts, that
    they found the program very valuable. Similarly, he was entitled to give little
    or no weight to the evidence of another GBC expert, Dr. Becker, that there was
    benefit to the course for a student over his or her lifetime, and to focus
    instead on the value of the program in obtaining entry-level jobs upon
    graduation.

[106]

Essentially,
    GBC is objecting on appeal to the trial judges decisions regarding what weight
    to give to the evidence of the witnesses and to the methodology he chose for determining
    the residual value of the program. I note that the trial judge observed a
    number of times that GBC was less than helpful in the presentation of evidence
    that was available to it but that it chose not to present. Before coming to a
    final decision on residual value, in order to ensure fairness, particularly to
    GBC whose program was being valued, the trial judge gave the parties an
    opportunity to make further written submissions, and issued an addendum to his
    reasons on this point.

[107]

In
    my view, the trial judge was entitled to make the evidentiary decisions he did.
    His conclusions are entitled to deference.

(d)

Improper reliance on expert evidence

[108]

GBCs
    next ground of appeal is that the trial judge erred by relying on aspects of
    Dr. Charettes evidence after saying that he would not do so. The trial judge
    stated in his main reasons that, given his approach, he did not have to decide
    on GBCs motion to exclude Dr. Charettes reports: I do not rely on any of the
    impugned analytical portions in the Charette reports or his in-court testimony
    (at para. 13). The clear implication from this statement is that he might rely
    on other parts of the reports and in-court evidence that were not impugned.

[109]

The
    trial judge did refer to Dr. Charette in the subsequent addendum to his reasons
    dealing with the residual value of the program. He was addressing the issue of
    how many graduates of the program had obtained jobs in their field, based on
    survey data presented by GBC, and how many of those were looking for other
    jobs, which the trial judge viewed as an indicator of job dissatisfaction. He
    attributed that dissatisfaction to low salary levels compared to young
    university graduates in Ontario, as disclosed by census data. Dr. Charette had
    opined that the low salary levels could be indicative of a negative impact on
    the earning level of a student with a university degree who then took a college
    diploma program.

[110]

This
    was one observation (together with three others that were not based on Dr.
    Charette) that appeared to contribute to the trial judges conclusion that the
    residual value of the program was lower than he had previously believed, and
    was probably 10 percent of direct costs, not 15 to 20 percent as he had stated
    in his initial reasons. However, he emphasized that the residual value could
    only be a best estimate based on the evidence presented, and again commented on
    the quality of the evidence (or lack thereof) presented by GBC (addendum, at
    para. 7). In order to ensure fairness to GBC, he concluded that the residual
    value was 15 percent of the direct costs of the program.

[111]

The
    trial judge also referred to Dr. Charettes evidence in his initial reasons on
    damages, both in respect of flight costs and on the significance to residual
    value of the programs continued oversubscription, despite not including the
    industry designations.

[112]

I see no error in these three
    references. The trial judge was well aware of his own initial ruling and therefore
    confined his references to what he viewed as the unimpugned portions of Dr.
    Charettes evidence. It is also clear that in each case, he treated Dr.
    Charettes evidence, at most, as confirmatory rather than as the sole basis for
    any finding. For example, in respect of the significance of the
    oversubscription issue, the trial judges reference began, at para. 79: As
    Professor Charette explained, and as all of us understand,

[113]

I would not give effect to this
    ground of appeal.

(e)

Denial of examination for discovery

[114]

The
    fifth alleged error by the trial judge was denying GBC the ability to examine
    each class member for discovery in order to obtain individual evidence on such
    issues as who travelled back home after graduation, what the residual value of
    the program was to each student, the actual expenditures by each for textbooks,
    who tried to mitigate, and who would not have taken the industry exams in any
    event. GBC asserts that the effect of this ruling was to shift the onus of
    proof.

[115]

This
    ground is essentially another attack on the trial judges conclusion that he
    could award aggregate damages based on direct costs minus residual value. To
    the extent that this ground targets the accuracy of the aggregate damages
    award, that factor is addressed in the trial judges formulation by ensuring
    that the defendants overall liability is not overstated, even if some members
    of the class may be over- or under-compensated on individual expenditures.

Conclusion

[116]

I
    would allow the appeal and reinstate the third cohort into the class. I would
    dismiss the cross-appeal and affirm the aggregate damages award to the first
    two cohorts, subject to the deduction of residual value for the students who
    did not complete the program. As the trial judge did not address the application
    of the aggregate damages calculation to the third cohort, based on the
    available evidence about that cohort, including how many of them were able to
    obtain one or more industry designations, I would refer the assessment of
    damages in relation to the third cohort back to the trial judge.

[117]

As
    the appellants were successful on the appeal and substantially successful on
    the cross-appeal, I would award costs fixed at $17,000, inclusive of
    disbursements and HST to the appellants, respondents by cross-appeal.

Released: KNF December 24, 2015

K. Feldman J.A.

I agree. E.A. Cronk J.A.

I agree. Grant Huscroft J.A.





[1]
It should be acknowledged that reliance as a common issue may not be
    impossible. I can imagine a situation, for example, where one of the recitals
    to a consumer agreement states that the consumer has read and relied on a
    previous document, so that the recital itself provides the proof of reliance. See
    for another example
Cannon v. Funds for Canada
, 2012 ONSC 399, at
    para. 351.


